The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 14-21, and 23 are cancelled.  Claims 24-29 are new.  Claims 1-13, 22 and 24-29 are pending and under examination. 
Information Disclosure Statement
	The information disclosure statement filed on 12/31/2020 has been considered by the examiner.  
Objection to Title
	The title of “Compositions and Methods of Treatment” is extremely general (any compositions, any methods), and thus, needs to be amended to be in better scope with what the invention is.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, and 5-9 are rejected under USC 101 as being toward a product of nature. Claim 1 requires that the composition only need to have a polymer “capable of forming a nanoparticle” and an anti-inflammatory and/or analgesic agent.  The phrase “capable of forming a nanoparticle” only means that the polymer can be used to make nanoparticles, but does not provide that the composition is a nanoparticle or plurality of nanoparticles.  Natural polymers such as starches, celluloses, polysaccharides and polypeptides could be capable of forming a nanoparticle.  There are natural anti-inflammatory and/or analgesic agents from animal, plant or microbial sources like omega-3 fatty acids, rapamycin, tacrolimus (from Streptomyces tsukubaensis), ciclosporin, turmeric (curcumin), and ginger among others.  Note that rapamycin is a Streptomyces hygroscopicus fermentation product found in soil (Introduction of Liu et al (Frontiers in Pharmacology, 2018, volume 9, article 1520, pages 1-15).  Ciclosporin is a natural polypeptide isolated from Beauveria nivea (National Cancer Institute (NCI dictionary, cyclosporine, downloaded July 2022).  These are not steroids, and thus, are non-steroidal.  Components in claim 7 have both natural and non-natural substances (e.g. natural excipient can be a sugar, oils can be natural plant or animal oils, water, natural emulsifiers like lecithin, natural antioxidants like vitamins, natural preservatives like ethanol and some fatty acids, natural fragrances from flowers).  Claims 8 and 9 provide for the compositions by the intended use as a medicament or topical medicament.  They do not provide a particular structure to the claimed formulation. 
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 24, and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2 and 24 provide for analogues or derivatives of linear and/or cyclic polymonoguanide/polyguanidine or polybiguanide, but does not provide description of what a derivative or analogue of these polymers would be.  The specification does not provide for a sufficient number of compounds that would qualify as being derivatives or analogues of these polymers to adequately provide ownership for derivatives or analogues.  Derivatives may include things like various copolymers or polymers where subunits may be unmodified or modified forms of the mentioned items.  Applicant may use reasonable subgenre of such polymers or particular species provided by the instant specification.  Claims 6 and 27 provide for derivatives of the compounds listed in the group.  Again, there is no definition on what derivatives would be.  Structural and chemical derivations would lead to many diverse compounds, many with different functional abilities.  Applicant has reasonable support for salts and if applicant discloses other particular species of such compounds that would be functionally similar, then applicant may use such compounds in the group while deleting the recitation of “derivatives”.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 2, 6, 24 and 27 are indefinite for the recitation of “derivatives” toward listed polymers or drugs as the specification does not provide a reasonable definition for what derivatives will encompass.  Thus, they may encompass virtually any other compound that could be considered a structural or chemical derivative thereof (various addition groups, various breakdown products, various other chemical alterations).  Thus, it is unclear what the metes and bounds of “derivatives” provides for these compounds.  For the purpose of compact prosecution if the prior art provides for compounds that can be considered derivatives of any of these items, it will read on the limitation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebong et al (Investigative Ophthamology and Visual Science, 2011, volume 52, pages 7309-7315, cited in applicant’s IDS).  
Rebong teaches a mixture of PHMB and cyclosporine A (abstract) and mixtures of PHMB and FK506 (tacrolimus) (abstract).  Rebong teaches use of solutions with normal saline (has water and salt) (Drug preparation).  

Claims 1-5, 7-10, 13, 22, 24-26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridden WO 2016/051179 (cited in applicant’s IDS).  
Ridden teaches lactoferrin is anti-inflammatory (figures 3 and 4 of Ridden).  It is not a steroid.
Ridden teaches in its claims:
1. A composition for use in the treatment or prevention of a dermatological condition or in the formulation of a cosmetics product, the composition comprising a polymer capable of forming nanoparticles and lactoferrin and/or derivatives thereof.
2. A composition as claimed in claim 1 , wherein the polymer comprises a linear and/or branched or cyclic polymonoguanide/polyguanidine, polybiguanide, analogue or derivative thereof.
3. A composition as claimed in either claim 1 or 2, wherein the polymer comprises polyhexamethylene biguanide (PHMB).
4. A composition as claimed in any preceding claim, wherein the nanoparticles are formed with and/or in the presence of lactoferrin and/or derivatives thereof.
5. A composition as claimed in any preceding claim, wherein the composition further comprises one or more of the following component: buffers, excipients, binders, oils, water, emulsifiers, glycerin, antioxidants, preservatives and fragrances.
6. A composition as claimed in any preceding claim, wherein the composition is in the form of a topical medicament.
7. A composition as claimed in any preceding claim, wherein the composition is for use in the treatment or prevention of a dermatological condition comprising acne and/or atopic dermatitis or related conditions.
8. A composition as claimed in any preceding claim, wherein the lactoferrin is derived from rice.
9. A composition as claimed in claim 8, wherein the lactoferrin is a rice-derived
recombinant human lactoferrin.
10. A composition as claimed in any preceding claim, wherein the composition is in the form of a cream, ointment, spray or powder.
17. Use of polyhexamethylene biguanide (PHMB) to form one or more nanoparticles with, or associated with, lactoferrin in the preparation of a medicament or cosmetics product.
18. Use of PHMB as claimed in claim 17, wherein the nanoparticles are used as the
delivery vehicle for delivering lactoferrin to a dermatological area.
19. Use of PHMB as claimed in claim 18, wherein the dermatological area comprises sebaceous hair follicles or pores.
20. Use of PHMB as claimed in claim 19, wherein the dermatological area is affected by, or is susceptible to, acne and/or atopic dermatitis or related conditions.
21. A method of producing a composition comprising mixing a polymer capable of forming nanoparticles with lactoferrin and/or derivatives thereof under conditions to allow the formation of nanoparticles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Good US 20140242097.  
Good teaches a method for promoting entry of an agent into a cell where the agent is complexed with an entry promoting agent (abstract).  The entry promoting agent is selected from homogeneous or heterogeneous mixture of one or more of agents arising from formulae 1 a and b, for example polyhexamethylene biguanide (PHMB), polyhexamethylene monoguanide (PHMG), polyethylene biguanide (PEB), polytetramethylene biguanide (PTMB), polyethylene hexamethylene biguanide (PEHMB), polymethylene biguanides (PMB), poly(allylbiguanidnio-co-allylamine), poly(N-vinylbiguanide), polyallybiguanide (abstract).  Good teaches agent and entry promoting agent are mixed in high pH to form nanoparticles (paragraphs 76 and 77, also see claim 1 of Good).  Good teaches treating a subject in need of the agent (paragraphs 65-68) where the subject is a human or other mammal.   Good teaches buffers in making the compositions (paragraphs 76-77).  Good teaches excipients for formulations (paragraph 80).  Good teaches topical treatment (paragraph 69).  Good teaches treatment of skeletal diseases with the agent (nucleic acid or polypeptide)/entry promoting agent that treats arthritis by injection to a joint (paragraph 69).  Good teaches topical treatment of skin disease (paragraph 69).   Good teaches emulsion or suspension (paragraph 69).  Good allows for small drugs and bioactive reagent (claim 10 of Good).  
One of ordinary skill in the art at the time of instant filing would have incorporated agents that are not steroidal for treatment of inflammatory and pain related skeletal conditions like arthritis into nanoparticles with polymers like those of the instant claims by the teachings of Good.  Good also recognizes agents to topically treat skin diseases.  There would be a reasonable expectation of success in making nanoparticle compositions of the instant claims, incorporating inflammation/pain treating agents, topically delivering the compositions to treat such conditions and making the nanoparticles by combining the active and entry promoting agent under conditions that help form the nanoparticle by the teachings of Good.  

Claims 6 and 27 in addition to Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Good US 20140242097 and Rebong et al (Investigative Ophthamology and Visual Science, 2011, volume 52, pages 7309-7315, cited in applicant’s IDS).  
Good teaches the claims as discussed above. Good teaches a method for applying to a body surface (paragraph 64).  
Good does not teach drugs like cyclosporine and tacrolimus.
Rebong provides that use of PHMB with drugs/agents like cyclosporine A and tacrolimus provides synergy to the function (abstract and results of Rebong).  Rebong provides that calcineurin inhibitors are used as immunosuppressant agents/anti-inflammatory agents (page 7314).  
One of ordinary skill in the art at the time of instant filing would have utilized drugs in Rebong for compositions of Good as there is an established interaction between PHMB (present in both references) and these drugs (present in Good).  Rebong also notes the anti-inflammatory nature of the drugs in its teachings allowing one of ordinary skill in the art to consider them for this purpose.  

Claims 6, 13, 27 and 29 in addition to Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Good US 20140242097 and Keck US 20120128777.  
Good teaches the claims as discussed above.
Good does not teach drugs from claims 6 and 27 or topical forms like in claims 13 and 29. Good does provide for a basis to use topically on skin for skin diseases.
Keck teaches a composition with nanoparticles or microparticles for inflammatory conditions (abstract).  Keck teaches forms like creams, gels, lotions, sprays and others (claim 65 of Keck and paragraph 40).  Keck teaches various actives including immune suppressants like cyclosporine, tacrolimus and sirolimus (paragraph 38) and analgesics like ibuprofen (paragraph 38).  
One of ordinary skill in the art at the time of instant filing would have included nanoparticles by the teachings of Good into suitable topical delivery forms of Keck as these are suitable for delivery of nanoparticles and active agents.  One of ordinary skill in the art at the time of instant filing would include beneficial drugs based on teachings of Keck to have other suitable formulations for treatment of diseases that the agents are best suited for.  Thus, there is a reasonable expectation of success in producing the compositions and methods of the instant claims by the combined teachings of the references.  

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9, 13 and 22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 10, and 16 of copending Application No. 17/257,423 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, and 24-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, and (16 and in view of 2-10) of copending Application No. 17/257,423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for using components for a nanoparticle and treating conditions characterized by inflammation that overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613